PER CURIAM.
John A. Vickers appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse for two reasons. First, the order relies on certain calculations of credit for time served that the trial court prepared on February 27, 1995, in response to an earlier motion filed by Mr. Vickers. Those calculations are apparently in the trial record, but were not attached to the order or otherwise transmitted to this court as required by the 1992 amendment to Florida Rule of Appellate Procedure 9.140(g). Second, the motion and order indicate that the trial court eliminated some of Mr. Vick-ers’ credit for time served when recalculating the credit in February. If so, the trial court has improperly increased the prisoner’s sentence in response to a motion to correct sentence. See Gilmore v. State, 523 So.2d 1244 (Fla. 2d DCA 1988).
Accordingly, we reverse the order and remand for further proceedings consistent with this opinion.
DANAHY, A.C.J., and PARKER and ALTENBERND, JJ., concur.